Exhibit 10.2

INDUSTRIAL INCOME TRUST INC.

[RESTRICTED STOCK] {STOCK GRANT} AGREEMENT*

FOR

Insert name of Recipient

1. Award of [Restricted Stock] {Stock}. The Administrator hereby grants, as of
            ,          (the “Date of Grant”), to                      (the
“Participant”),                 [restricted] Shares of the Common Stock of
Industrial Income Trust, Inc. (collectively the [“Restricted Stock”] {“Stock”}.
The [Restricted Stock] {Stock} shall be subject to the terms, provisions and
restrictions set forth in this [Restricted Stock] {Stock Grant} Agreement (the
“Agreement”) and the Company’s Amended and Restated Equity Incentive Plan, as it
may be amended from time to time (the “Plan”), which is incorporated herein for
all purposes. As a condition to entering into this Agreement, and as a condition
to the issuance of any Shares (or any other securities of the Company), the
Participant agrees to be bound by all of the terms and conditions herein and in
the Plan. You must return an executed copy of this Agreement to the Company
[prior to first vesting date] {immediately}; if you fail to do so, the
[Restricted Stock award] {Stock Grant award} may be rendered null and void in
the Company’s discretion. Unless otherwise provided herein, terms used herein
that are defined in the Plan and not defined herein shall have the meanings
attributable thereto in the Plan.

2. [Vesting of Restricted Stock.

(a) General Vesting. All of the Shares of Restricted Stock are nonvested and
forfeitable as of the Date of Grant. So long as your service as a director of
the Company is continuous from the Date of Grant through the applicable date
upon which vesting is scheduled to occur, all of the Shares of Restricted Stock
shall vest on a date (the “Vesting Date”) that is the earliest of the following:
(i) the first anniversary of the Date of Grant; (ii) the day immediately before
the first annual meeting of stockholders of the Company at which members of the
Board are to be elected that occurs after the Date of Grant; (iii) the date of
your termination of service as a director due to death or “permanent and total
disability” (as defined under Section 22(e)(3) of the Code); or (iv) immediately
before and contingent upon the occurrence of a Change in Control.

Except as otherwise provided in Sections 2(b) and 4 hereof, there shall be no
proportionate or partial vesting of Shares of Restricted Stock in or during the
months, days or periods prior to the Vesting Date, and all vesting of Shares of
Restricted Stock shall occur only on the Vesting Date.

(b) Acceleration of Vesting at Company Discretion. Notwithstanding any other
term or provision of this Agreement, the Board or the Administrator shall be
authorized, in its sole discretion, based upon its review and evaluation of the
performance of the Participant and

 

*

Alternative Provisions to provisions in [brackets] are in {italics}



--------------------------------------------------------------------------------

the Company, or any corporate transaction relating to the Company, to accelerate
the vesting of any Shares of Restricted Stock under this Agreement, at such
times and upon such terms and conditions as the Board or the Administrator shall
deem advisable.

(c) Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

(i) “Non-Vested Shares” means Shares of Restricted Stock subject to this
Agreement that have not become vested pursuant to this Section 2.

(ii) “Vested Shares” means the Shares of Restricted Stock subject to this
Agreement that have become vested pursuant to this Section 2.]

3. [Delivery of Restricted Stock.

(a) Issuance of Stock Certificates and Legends. A stock certificate evidencing
the Shares of Restricted Stock shall be issued in the name of the Participant
but shall be held and retained by the records administrator of the Company until
the Vesting Date on which the Shares of Restricted Stock become Vested Shares.
All such stock certificates shall bear the following legend, along with such
other legends that the Administrator shall deem necessary or appropriate:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING,
TRANSFER AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.

(b) Stock Powers. The Participant shall deposit with the Company a stock power
or other instrument of transfer or assignment, duly endorsed in blank with
signature(s) guaranteed, corresponding to the certificate representing the
Shares of Restricted Stock (or if Shares are issued without certificates,
corresponding to all of the Shares of Restricted Stock registered in the name of
the Participant) until such Shares become Vested Shares. If the Participant
shall fail to provide the Company with any such stock power or other instrument
of transfer or assignment, the Participant hereby irrevocably appoints the
Secretary of the Company as his attorney-in-fact, with full power of appointment
and substitution, to execute and deliver any such power or other instrument
which may be necessary to effectuate the transfer of the Shares of Restricted
Stock (or assignment of distributions thereon) on the books and records of the
Company.

(c) Delivery of Stock Certificates. On or after the Vesting Date, upon written
request to the Company by the Participant, the Company shall promptly cause a
new certificate to be issued for and with respect to all Shares that become
Vested Shares on the Vesting Date, which certificate shall be delivered to the
Participant as soon as administratively practicable after

 

2



--------------------------------------------------------------------------------

the date of receipt by the Company of the Participant’s written request. The new
certificate shall continue to bear those legends and endorsements that the
Company shall deem necessary or appropriate (including those relating to
restrictions on transferability and/or obligations and restrictions under any
applicable securities laws). If the Shares are issued without certificates, then
on or after the Vesting Date, upon written request to the Company by the
Participant, the Company shall promptly take such action as shall be necessary
or appropriate to reflect on the Company’s books and records (and on the books
and records of the transfer agent for the Company’s Shares), that those Shares
that vest on that Vesting Date are Vested Shares.

(d) Issuance Without Certificates. If the Company is authorized to issue Shares
without certificates, then the Company may, in the discretion of the
Administrator, issue Shares pursuant to this Agreement without certificates.]

2. {Vesting of Stock.

The Shares of Stock shall be fully vested on the Date of Grant.}

3. {Delivery of Stock.

(e) Issuance of Stock Certificates. One or more stock certificates evidencing
the Shares of Stock shall be issued in the name of the Participant, which shall
be distributed by the records administrator of the Company as soon as
administratively practicable after the Date of Grant.

(f) Issuance Without Certificates. If the Shares of Stock are issued without
certificates, then the Company shall promptly take such action as shall be
necessary or appropriate to reflect on the Company’s books and records (and on
the books and records of the transfer agent for the Company’s Shares), the
Participant’s ownership of the Shares of Stock subject to the terms and
conditions of this Agreement.}

4. Forfeiture of [Shares] {Stock}. Notwithstanding any other provision of this
Agreement to the contrary, the Participant’s [Vested Shares and Non-Vested
Shares] {Shares of Stock} will be immediately forfeited under the following
circumstances:

(a) Cause. All of Participant’s [Vested Shares and Non-Vested Shares] {Shares of
Stock} shall be forfeited immediately and without compensation if the
Participant is removed as a director of the Company for Cause.

(b) Confidentiality. All of the Participant’s [Vested Shares and Non-Vested
Shares] {Shares of Stock} shall be forfeited immediately and without
compensation if the Participant discloses any Confidential Information (as
defined below) in violation of this subsection. Participant acknowledges that
during Participant’s service as a director of the Company, and as a result of
the confidential relationship with the Company, Participant has access to and
will receive Confidential Information, including but not limited to Trade
Secrets (as defined below) and that the Confidential Information, including, but
not limited to, Trade Secrets is a highly valuable asset of the Company and
provides a competitive advantage. Accordingly, during Participant’s service as a
director of the Company and following the termination of such service

 

3



--------------------------------------------------------------------------------

regardless of the reason, Participant shall retain in strict confidence and
shall not use or retain for the benefit of Participant or any third party or for
any purpose whatsoever or divulge, disseminate or disclose to any third party
(other than in the furtherance of the business purposes of the Company or any
Plan Related Party) all Confidential Information, including Trade Secrets. As
used herein, “Confidential Information” means:

(i) trade secrets, defined as including but not limited to information
concerning the business and affairs of the Company or any Plan Related Party
(“Trade Secrets”), including, without limitation, any of the information
described below in subparagraphs (ii), (iii) and (iv) ;

(ii) confidential data, know-how, current and planned research and development,
current and planned methods and processes, customer and key contact lists,
investor lists, marketing strategies or studies, slide presentations, selling
group lists, employee information, market studies, business plans, computer
software and programs, systems, structures and architectures, and any other
confidential information, however documented, belonging to Company or any Plan
Related Party;

(iii) information that is not widely and publicly known concerning the business
and affairs of the Company or any Plan Related Party (including, without
limitation, historical financial statements, financial projections, budgets and
plans, market studies, selling group lists, the names, contact information and
backgrounds of personnel, and personnel training techniques and materials),
however documented; and

(iv) notes, analyses, compilations, studies, summaries, computer files and
disks, and other material containing or based, in whole or in part, on any
information included in the foregoing.

Participant acknowledges that the unauthorized use and disclosure of such
Confidential Information could have an adverse effect on the Company and the
Plan Related Parties and their respective businesses; and the provisions of this
Section 4(b) on confidentiality are reasonable and necessary to prevent such use
or disclosure of Confidential Information. Participant’s obligations of
confidentiality hereunder do not apply to any Confidential Information which:
(A) Participant can demonstrate has become widely and publicly known through no
fault of Participant or of anyone known by Participant to be in breach of a
confidentiality obligation to the Company or a Plan Related Party, or (B) is
required to be disclosed by law (provided that Participant gives Company advance
notice of such prospective disclosure and the opportunity to seek a protective
order or similar relief).

Upon the termination of Participant’s service as a director of the Company, or
upon Company’s reasonable request, Participant shall immediately deliver to
Company or its designee (and shall not keep in Participant’s possession or
deliver to any other person or entity) all Confidential Information and all
other Company or Plan Related Party property in Participant’s possession or
control. Participant understands and agrees that compliance with this
Section 4(b) may require that data be deleted from Participant’s personal
computer equipment, and accordingly, upon Company request, Participant will
delete such Confidential Information from Participant’s personal computer
following such termination and certify in writing to Company that such
Confidential Information has been deleted from his or her personal computer (and
any other electronic location) and cannot be recovered.

 

4



--------------------------------------------------------------------------------

Nothing in this section shall preclude the giving of truthful testimony under
oath or the making of truthful statements to government agencies. Further,
nothing in this section requires the prior authorization of the Company to make
any such statements, reports or disclosures or requires any notification to the
Company that any such statements, reports or disclosures have been made.

(c) Forfeiture [of Shares] {of Stock} That Have Been Sold. If the Participant
forfeits any [Vested Shares] {Shares of Stock} that the Participant has
previously sold, assigned, exchanged, pledged, or otherwise transferred so as to
be unable to comply with the Company’s written demand to forfeit such [Vested
Shares] {Shares of Stock}, the Company, in its sole and absolute discretion, may
require that Participant pay to the Company, within 30 days of the Company’s
written notice demanding such payment, an amount equal to the aggregate Fair
Market Value, determined on the [Vesting Date] {Date of Grant}, of any [Vested
Shares] {Shares of Stock} that the Participant is unable to deliver to the
Company.

(d) Compliance with Law. If necessary to satisfy any law, regulation, rule or
administrative decision with respect to the Company’s or any Plan Related
Party’s ongoing operations, including any ongoing offering of Common Stock, the
Company shall have authority to cause the forfeiture of any [Vested Shares or
Non-Vested Shares] {Shares of Stock} and replace any such forfeited [Vested
Shares or Non-Vested Shares] [Shares of Stock} with a form of compensation that
is, as close as reasonably practicable as determined in the Administrator’s
discretion, economically equivalent as of the date of such replacement or
modification. This subsection 4(d) shall not apply with respect to any [Vested
Shares] {Shares of Stock} that the Participant has previously sold, assigned,
exchanged, pledged, or otherwise transferred in compliance with this Agreement,
so as to be unable to comply with the Company’s written demand to forfeit such
[Vested Shares] {Shares of Stock}.

5. Enforcement.

(a) The Participant acknowledges and agrees that his or her obligations of
confidentiality set forth in Section 4(b) are independent covenants and
agreements and can be enforced by the Company or any Plan Related Party separate
and apart from this Agreement, and are a condition precedent to this Agreement.
Therefore, in addition to any other provision or remedy set forth in this
Agreement, the Company or any Plan Related Party shall be entitled to all
remedies at law and equity resulting from breach of the obligations of
confidentiality set forth in Section 4(b) and such remedies shall be cumulative
with all provisions of this Agreement.

(b) The Participant acknowledges and agrees that the injury that would be
suffered by the Company or its Affiliates as a result of disclosure in violation
of Section 4(b) would be irreparable and that an award of monetary damages to
the Company or its Affiliates for such a breach would be an inadequate remedy.
Consequently, the forfeiture of [both Vested Shares and Non-Vested Shares]
{Shares of Stock} is fair and reasonable under the circumstances.

 

5



--------------------------------------------------------------------------------

(c) If any provision of Section 4 is held to be unreasonable, arbitrary, or
against public policy, such covenant and corresponding forfeiture will be
considered to be divisible, including with respect to scope, time, geographic
area and number of [Vested Shares and Non-Vested Shares] {Shares of Stock} to be
forfeited, and such lesser scope, time, geographic area or number of [Vested
Shares and Non-Vested Shares] {Shares of Stock}, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, and not
against public policy, will be effective, binding, and enforceable against the
Participant to the maximum extent permitted by applicable law.

6. Rights with Respect to [Restricted Stock] {Stock}.

(a) General. Except as otherwise provided in this Agreement, the Participant
shall have, with respect to all of the [Shares of Restricted Stock, whether
Vested Shares or Non-Vested Shares] {Shares of Stock}, all of the rights of a
holder of Shares of common stock of the Company, including without limitation
(i) the right to vote such Shares of [Restricted Stock] {Stock}, (ii) the right
to receive dividends, if any, as may be declared on the Shares of [Restricted
Stock] {Stock} from time to time, and (iii) the rights available to all holders
of Shares upon any merger, consolidation, reorganization, liquidation or
dissolution, stock split-up, stock dividend or recapitalization undertaken by
the Company; provided, however, that all of such rights shall be subject to the
terms, provisions, conditions and restrictions set forth in this Agreement
(including without limitation conditions under which all such rights shall be
forfeited). Any cash dividends (or dividends paid in the form of property other
than Shares) paid with respect to any Shares of [Restricted Stock] {Stock} shall
be paid at the same time as those dividends are paid by the Company to other
holders of Shares (reduced by any applicable federal, state, local or foreign
withholding taxes thereon). Any Shares issued to the Participant as a dividend
with respect to Shares of Restricted Stock {Stock} shall have the [same status
and transfer restrictions and bear the same legend as the Shares of Restricted
Stock and shall be held by the Company, if the Shares of Restricted Stock that
such dividend is attributed to are being so held, unless otherwise determined by
the Administrator] {same status as the Shares of Stock}. The Shares {of Stock}
awarded pursuant to this Agreement shall not be eligible for redemption under
the Company’s Fourth Amended and Restated Share Redemption Program, effective as
of March 1, 2015, and as may be further amended.

(b) Adjustments to Shares. If at any time while this Agreement is in effect [(or
Shares granted hereunder shall be or remain Non-Vested Shares prior to
Participant’s termination of service as a director of the Company for any
reason)], there shall be any increase or decrease in the number of issued and
outstanding Shares of the Company through the declaration of a stock dividend or
through any recapitalization resulting in a stock split-up, combination or
exchange of such Shares, then and in that event, the Board or the Administrator
shall make any adjustments it deems fair and appropriate, in view of such
change, in the number of Shares of [Restricted Stock] {Stock} then subject to
this Agreement. If any such adjustment shall result in a fractional Share, such
fraction shall be disregarded.

(c) No Restrictions on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Shares of [Restricted Stock] {Stock} awarded hereunder, shall
not affect in any

 

6



--------------------------------------------------------------------------------

manner the right, power or authority of the Company to make, authorize or
consummate: (i) any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; (ii) any
merger, consolidation or similar transaction by or of the Company; (iii) any
offer, issue or sale by the Company of any capital stock of the Company,
including any equity or debt securities, or preferred or preference stock that
would rank prior to or on parity with the Shares of [Restricted Stock] {Stock}
and/or that would include, have or possess other rights, benefits and/or
preferences superior to those that the Shares of [Restricted Stock] {Stock}
includes, has or possesses, or any warrants, options or rights with respect to
any of the foregoing; (iv) the dissolution or liquidation of the Company;
(v) any sale, transfer or assignment of all or any part of the stock, assets or
business of the Company; (vi) any dividend or other distribution of cash, Shares
or other property by the Company; or (vii) any other corporate transaction, act
or proceeding (whether of a similar character or otherwise).

7. [Transferability. Unless otherwise determined by the Administrator, the
Shares of Restricted Stock are not transferable unless and until they become
Vested Shares in accordance with this Agreement, otherwise than by will or under
the applicable laws of descent and distribution. The terms of this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Participant. Except as otherwise permitted pursuant to the first
sentence of this Section, any attempt to effect a Transfer (as defined below) of
any Shares of Restricted Stock prior to the date on which the Shares become
Vested Shares shall be void ab initio. For purposes of this Agreement,
“Transfer” shall mean any sale, transfer, encumbrance, gift, donation,
assignment, pledge, hypothecation, or other disposition, whether similar or
dissimilar to those previously enumerated, whether voluntary or involuntary, and
including, but not limited to, any disposition by operation of law, by court
order, by judicial process, or by foreclosure, levy or attachment.]

7. {Transferability. The Shares of Stock are transferable. The terms of this
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Participant. For purposes of this Agreement, “Transfer” shall
mean any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and including, but not
limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy or attachment.}

8. Tax Matters; [Section 83(b) Election].

(a) [Section 83(b) Election. If the Participant properly elects, within thirty
(30) days of the Date of Grant, to include in gross income for federal income
tax purposes an amount equal to the fair market value (as of the Date of Grant)
of the Shares of Restricted Stock pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), the Participant shall make
arrangements satisfactory to the Company to pay to the Company any federal,
state, local or foreign income taxes required to be withheld with respect to the
Restricted Stock. If the Participant shall fail to make such tax payments as are
required, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind (including without limitation, the
withholding of any Shares that otherwise would be issued to the Participant
under this Agreement) otherwise due to the Participant any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to the
Restricted Stock.]

 

7



--------------------------------------------------------------------------------

(b) [No Section 83(b) Election. If the Participant does not properly make the
election described in Section 8(a) above, the Participant shall, no later than
the date as of which the restrictions referred to in this Agreement hereof shall
lapse, pay to the Company, or make arrangements satisfactory to the Company for
payment of, any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to the Shares of Restricted Stock (including
without limitation the vesting thereof), and the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
(including without limitation, the withholding of any Shares that otherwise
would be distributed to the Participant under this Agreement) otherwise due to
Participant any federal, state, local, or foreign taxes of any kind required by
law to be withheld with respect to the Shares of Restricted Stock.]

(c) [Satisfaction of Withholding Requirements. The Participant may satisfy the
withholding requirements with respect to the Shares of Restricted Stock pursuant
to any one or combination of the following methods:

(i) payment in cash; or

(ii) if and to the extent permitted by the Administrator, payment by
surrendering unrestricted previously held Shares or the withholding of Vested
Shares that otherwise would be deliverable to the Participant pursuant to this
Award, which have a value equal to the required minimum statutory withholding
amount . The Participant may surrender Shares either by attestation or by
delivery of a certificate or certificates for Shares duly endorsed for transfer
to the Company, and if required with medallion level signature guarantee by a
member firm of a national stock exchange, by a national or state bank (or
guaranteed or notarized in such other manner as the Administrator may require).]

(d) [Participant’s Responsibilities for Tax Consequences]. The tax consequences
to the Participant (including without limitation federal, state, local and
foreign income tax consequences) with respect to the Shares of [Restricted
Stock] {Stock} (including without limitation the grant, [vesting] and/or
forfeiture thereof) are the sole responsibility of the Participant. The
Participant shall consult with his or her own personal accountant(s) and/or tax
advisor(s) regarding these matters, [the making of a Section 83(b) election],
and the Participant’s filing, [withholding] and payment (or tax liability)
obligations.

9. Amendment, Modification & Assignment; Non-Transferability.

(a) The Plan may be wholly or partially amended or otherwise modified,
suspended, or terminated in accordance with its terms.

(b) This Agreement may only be modified or amended in a writing signed by the
parties hereto. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement. Unless
otherwise consented to in writing by the Company, in its

 

8



--------------------------------------------------------------------------------

sole discretion, this Agreement (and Participant’s rights hereunder) may not be
assigned, and the obligations of Participant hereunder may not be delegated, in
whole or in part. The rights and obligations created hereunder shall be binding
on the Participant and his heirs and legal representatives and on the successors
and assigns of the Company.

10. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

11. Miscellaneous.

(a) No Right to (Continued) Service as a Director. This Agreement and the grant
of Shares of [Restricted Stock] {Stock} hereunder shall not shall confer, or be
construed to confer, upon the Participant any right to service as a director, or
continued service as a director, of the Company.

(b) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.

(c) Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Shares of [Restricted Stock] {Stock} hereunder,
such provision shall be stricken as to such jurisdiction and the remainder of
this Agreement and the award hereunder shall remain in full force and effect).

(d) No Trust or Fund Created. Neither this Agreement nor the grant of Shares of
[Restricted Stock] {Stock} hereunder shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and the Participant or any other person. To the extent that the
Participant or any other person acquires a right to receive payments from the
Company pursuant to this Agreement, such right shall be no greater than the
right of any unsecured general creditor of the Company.

(e) Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Maryland (without
reference to the conflict of laws rules or principles thereof).

(f) Interpretation. The Participant accepts the Shares of [Restricted Stock]
{Stock} subject to all of the terms, provisions and restrictions of this
Agreement and the Plan. The undersigned Participant hereby accepts as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under this Agreement or the Plan.

 

9



--------------------------------------------------------------------------------

(g) Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

(h) Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Chief Financial Officer at 518 17th Street,
17th Floor, Denver, CO 80202, or if the Company should move its principal
office, to such principal office, and, in the case of the Participant, to the
Participant’s last permanent address as shown on the Company’s records, subject
to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.

(i) Section 409A.

(a) It is intended that the [Restricted Stock] {Stock} awarded pursuant to this
Agreement be exempt from Section 409A of the Code (“Section 409A”) because it is
believed that the Agreement does not provide for a deferral of compensation and
accordingly that the Agreement does not constitute a nonqualified deferred
compensation plan within the meaning of Section 409A. The provisions of this
Agreement shall be interpreted in a manner consistent with that intention.

(b) Notwithstanding the foregoing, the Company does not make any representation
to the Participant or any beneficiary of the Participant that the Shares of
[Restricted Stock] {Stock} awarded pursuant to this Agreement are exempt from,
or satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Participant or
any beneficiary of the Participant for any tax, additional tax, interest or
penalties that the Participant or any beneficiary of the Participant may incur
in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.

(j) Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

(k) Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

 

10



--------------------------------------------------------------------------------

(l) Arbitration. To the extent that a dispute arises between the parties under
this Agreement, the parties agree to attempt to settle such dispute through
non-binding mediation to be held for a maximum of one day administered by the
Judicial Arbiter Group (“JAG”), before a mutually-agreed representative of JAG,
in accordance with its commercial mediation rules then in effect. If such
dispute cannot be resolved through mediation, it shall be resolved by binding
arbitration before a panel of three arbitrators of JAG (selected by the JAG
mediator) under the commercial arbitration rules then in effect. Each party
shall bear its own legal, accounting and other similar fees incurred in
connection with such arbitration; provided that (a) the losing party shall bear
the costs of such arbitration and (b) the arbitrators shall award legal fees to
the prevailing party in such dispute. Such arbitration and determination shall
be final and binding on the parties and judgment may be entered upon such
determination in any court having jurisdiction thereof (and such judgment
enforced, if necessary, through judicial proceedings). It is understood and
agreed that the arbitrators shall be specifically empowered to designate and
award any remedy available at law or in equity, including specific performance.
The parties agree that any such mediation or arbitration shall be conducted in
Denver, Colorado. This arbitration provision is in no way intended to reduce or
modify the sole and absolute discretion afforded to the Administrator under the
Plan.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

INDUSTRIAL INCOME TRUST INC. By:

 

Name: Thomas G. McGonagle Title: Chief Financial Officer

 

Agreed and Accepted: PARTICIPANT: By:

 

[Insert name of Participant]

 

12